UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2015 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 001-37437 XBIOTECH INC. (Exact name of registrant as specified in charter) Delaware (State of Incorporation) (IRS Employer Identification No.) 8201 E. Riverside Drive, Bldg. 4, Suite 100 Austin, TX78744 (Address of principal executive offices)(Zip Code) Telephone Number (512) 386-2900 (Registrant’s telephone number, including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ý(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).Yes¨Noý As of May27, 2015, there were 27,984,964 shares of the registrant's common stock were issued and outstanding. 2 XBIOTECH INC. THREE MONTHS ENDED MARCH 31, 2015 INDEX PARTI—FINANCIAL INFORMATION Item1. Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2015 (unaudited) and December31, 2014 6 Consolidated Statements of Operations for the three months ended March 31, 2015 (unaudited) and 2014 (unaudited) 7 Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2015 (unaudited) and 2014 (unaudited) 8 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 (unaudited) and 2014 (unaudited) 9 Notes to Consolidated Financial Statements (unaudited) 10 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PARTII—OTHER INFORMATION Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item3. Defaults Upon Senior Securities 25 Item4. Mine Safety Disclosures 25 Item5. Other Information 25 Item6. Exhibits 25 SIGNATURES EXHIBIT INDEX 3 CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements, which reflect our current views with respect to, among other things, our operations and financial performance.All statements other than statements of historical facts contained in this Quarterly Report on Form 10-Q are forward-looking statements.You can identify forward-looking statements by terminology such as “may,” “will,” “should,” “would,” “could,” “expects,” “plans,” “contemplate,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “intend” or “continue” or the negative of such terms or other comparable terminology, although not all forward-looking statements contain these identifying words. Forward-looking statements are subject to inherent risks and uncertainties in predicting future results and conditions that could cause the actual results to differ materially from those projected in these forward-looking statements.These forward-looking statements include, but are not limited to statements about: • our ability to obtain regulatory approval to market and sell Xilonix™ in the United States, Europe and elsewhere; • the initiation, timing, cost, progress and success of our research and development programs, preclinical studies and clinical trials for Xilonix™ and other product candidates; • our ability to advance product candidates into, and successfully complete, clinical trials; • our ability to successfully commercialize the sale of Xilonix™ in the United States, Europe and elsewhere; • our ability to recruit sufficient numbers of patients for our future clinical trials for our pharmaceutical products; • our ability to achieve profitability; • our ability to obtain funding for our operations, including research funding; • our ability to identify additional new products using our True Human™ antibody discovery platform; • the implementation of our business model and strategic plans; • our ability to develop and commercialize product candidates for orphan and niche indications independently; • our commercialization, marketing and manufacturing capabilities and strategy; • our ability to protect our intellectual property and operate our business without infringing upon the intellectual property rights of others; • our expectations regarding federal, state and foreign regulatory requirements; • the therapeutic benefits, effectiveness and safety of our product candidates; • the accuracy of our estimates of the size and characteristics of the markets that may be addressed by our products and product candidates; • the rate and degree of market acceptance and clinical utility of Xilonix™ and future products, if any; • the timing of and our collaborators’ ability to obtain and maintain regulatory approvals for our product candidates; 4 • our expectations regarding market risk, including interest rate changes and foreign currency fluctuations; • our belief in the sufficiency of our cash flows to meet our needs for at least the next 12 to 24 months; • our expectations regarding the timing during which we will be an emerging growth company under the JOBS Act; • our ability to engage and retain the employees required to grow our business; • our future financial performance and projected expenditures; • developments relating to our competitors and our industry, including the success of competing therapies that are or become available; and • estimates of our expenses, future revenue, capital requirements and our needs for additional financing. All forward looking statements in this Quarterly Report on Form 10-Q involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, those under the heading “Risk Factors” included in our prospectus filed on April 16th, 2015, and elsewhere in this Quarterly Report on Form 10-Q. These factors should not be construed as exhaustive and should be read in conjunction with the other cautionary statements that are included in this Quarterly Report on Form 10-Q.Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason, even if new information becomes available in the future. This Quarterly Report on Form 10-Q also contains estimates, projections and other information concerning our industry, our business, and the markets for certain medical conditions, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research or similar methodologies is inherently subject to uncertainties and actual events or circumstances may differ materially from events and circumstances reflected in this information. Unless otherwise expressly stated, we obtained this industry, business, market and other data from reports, research surveys, studies and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data and similar sources. 5 XBiotech Inc. Consolidated Balance Sheets (in thousands, except share data) March 31, (unaudited) December 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Deferred offering costs Total current assets Property and equipment, net Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Long-term liabilities: Deferred rent 2 — Total liabilities Shareholders’ equity: Common stock, no par value, unlimited shares authorized, 27,726,631 and 27,546,632 shares outstanding at March 31, 2015 and December 31, 2014, respectively Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 6 XBiotech Inc. Consolidated Statements of Operations (in thousands, except share and per share data) Three MonthsEndedMarch31, (unaudited) (unaudited) Operating expenses: Research and development $ $ General and administrative Total operating expenses Loss from operations ) ) Other income: Foreign exchange gain 91 1 Total other income 91 1 Net loss $ ) $ ) Net loss per share—basic and diluted $ ) $ ) Shares used to compute basic and diluted net loss per share See accompanying notes. 7 Consolidated Statements of Comprehensive Loss (in thousands) Three MonthsEndedMarch31, (unaudited) (unaudited) Net loss $ ) $ ) Foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) See accompanying notes. 8 XBiotech Inc. Consolidated Statements of Cash Flows (in thousands) Three MonthsEndedMarch31, (unaudited) (unaudited) Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Share-based compensation expense Changes in operating assets and liabilities: Prepaid expenses and other current assets ) Accounts payable ) Accrued expenses ) Deferred rent 2 — Net cash used in operating activities ) ) Investing activities Purchase of property and equipment ) ) Net cash used in investing activities ) ) Financing activities Issuance of common stock and warrants, net Issuance of common stock under stock option plan 8 — Collection of subscription receivable — Deferred offering costs ) — Net cash provided by financing activities Effect of foreign exchange rate on cash and cash equivalents ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 9 XBiotech Inc. Notes to Consolidated Financial Statements 1.Organization XBiotech, Inc. (“XBiotech” or “the Company”) was incorporated in Canada on March22, 2005. XBiotech USA Inc., a wholly-owned subsidiary of the Company, was incorporated in Delaware, United States (“U.S.”) in November2007. XBiotech Schweiz AG, a wholly-owned subsidiary of the Company, was incorporated in Zug, Switzerland in August2010. XBiotech Japan KK, a wholly-owned subsidiary of the Company, was incorporated in Tokyo, Japan in March 2013. XBiotech GmbH, a wholly-owned subsidiary of the Company, was incorporated in Germany in January 2014. Since its inception, XBiotech has focused on advancing technology to rapidly identify and clone antibodies from individuals that have resistance to disease. At the heart of the Company is a proprietary technical knowhow to translate natural human immunity into therapeutic product candidates. In 2005, the Company began to develop a new framework for commercial manufacturing, using technology that required less capital, fewer operators and provided greater flexibility than standard industry practices. With the manufacturing capability to produce its True HumanTM antibody therapy, in 2010 the Company began a clinical trial program. The first clinical trial program at MD Anderson Cancer Center began treating the sickest cancer patients irrespective of tumor type. Soon thereafter, the Company used the same antibody therapy in various clinical studies at treatment centers around the U.S. and abroad to investigate the antibody effect in patients that had vascular disease, leukemia, type 2 diabetes, psoriasis or acne. The Company’s headquarters are located in Austin, Texas. The Company continues to be subject to a number of risks common to companies in similar stages of development. Principal among these risks are the uncertainties of technological innovations, dependence on key individuals, development of the same or similar technological innovations by the Company’s competitors and protection of proprietary technology. The Company’s ability to fund its planned clinical operations, including completion of its planned trials, is expected to depend on the amount and timing of cash receipts from future collaboration or product sales and/or financing transactions. 2.Significant Accounting Policies Basis of Presentation These consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States, or US GAAP. In the Company’s opinion, the accompanying interim unaudited consolidated financial statements have been prepared on the same basis as the audited consolidated financial statements and include all adjustments, consisting of normal, recurring adjustments, necessary for a fair presentation. Certain information and disclosures normally included in the notes to the annual consolidated financial statements prepared in accordance with GAAP have been omitted from these interim unaudited consolidated financial statements pursuant to the rules and regulations of the SEC. Accordingly, these interim unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and the accompanying notes for the fiscal year ended December 31, 2014, which are included in the Company’s Registration Statement on Form S-1, filed with the SEC on April 14 2015. The results of operations for the three months ended March 31, 2015 are not necessarily indicative of the results to be expected for the year ending December 31, 2015 or for any other period. 10 Basis of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany transactions have been eliminated upon consolidation. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported values of amounts in the financial statements and accompanying notes. Actual results could differ from those estimates. The Company utilizes significant estimates and assumptions in determining the fair value of its common stock. The board of directors determined the estimated fair value of the Company’s common stock based on a number of objective and subjective factors, including the prices at which the Company sold shares of its common stock to third parties and external market conditions affecting the biotechnology industry sector. Research and Development Costs All research and development costs are charged to expense as incurred. Research and development costs include salaries and personnel-related costs, consulting fees, fees paid for contract research services, the costs of laboratory equipment and facilities, license fees and other external costs. Costs incurred to acquire licenses for intellectual property to be used in research and development activities with no alternative future use are expensed as incurred as research and development. Nonrefundable advance payments for goods or services to be received in the future for use in research and development activities are deferred and capitalized. The capitalized amounts are expensed as the related goods are delivered or the services are performed. Income Taxes The Company makes estimates and judgments in determining the need for a provision for income taxes, including the estimation of its taxable income or loss for the each full fiscal year. The Company has accumulated significant deferred tax assets that reflect the tax effects of net operating loss and tax credit carryovers and temporary difference between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Realization of certain deferred tax assets is dependent upon future earnings. The Company is uncertain about the timing and amount of any future earnings. Accordingly, the Company offsets these deferred tax assets with a valuation allowance. The Company may in the future determine that certain deferred tax assets will likely be realized, in which case the Company will reduce its valuation allowance in the period in which such determination is made. If the valuation allowance is reduced, the Company may recognize a benefit from income taxes in its statement of operations in that period. The Company classifies interest recognized pursuant to its deferred tax assets as interest expense, when appropriate. Share-Based Compensation The Company accounts for its share-based compensation awards in accordance with ASC Topic 718, Compensation-Stock Compensation (“ASC 718”). ASC 718 requires all share-based payments to employees, including grants of employee stock options, to be recognized in the statements of operations based on their grant date fair values. For stock options granted to employees and to members of the board of directors for their services on the board of directors, the Company estimates the grant date fair value of each option award using the Black-Scholes option-pricing model. The use of the Black-Scholes option-pricing model requires management to make assumptions with respect to the expected term of the option, the expected volatility of the common stock consistent with the expected life of the option, risk-free interest rates and expected dividend yields of the common stock. For awards subject to service-based vesting conditions, the Company recognizes share-based compensation expense, net of estimated forfeitures, equal to the grant date fair value of stock options on a straight-line basis over the requisite service period. 11 Share-based compensation expense recognized for the three months ended March 31, 2015 and 2014 was included in the following line items on the Consolidated Statement of Operations (in thousands). Three MonthsEnded March31, Research and development $ $ General and administrative Total share-based compensation expense $ $ The fair value of each option is estimated on the date of grant using the Black-Scholes method with the following assumptions: Three MonthsEnded March31, Dividend yield – – Expected volatility 68% 70% Risk-free interest rate 1.39%
